NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                          ED EAGLEMAN, Appellant.

                              No. 1 CA-CR 15-0804
                                FILED 1-31-2017


            Appeal from the Superior Court in Maricopa County
                         No. CR2013-461674-001
            The Honorable Annielaurie Van Wie, Commissioner

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Andrew C. Marcy
Counsel for Appellant

Ed Eagleman
Appellant Pro Per
                          STATE v. EAGLEMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jon W. Thompson joined.


M c M U R D I E, Judge:

¶1             Ed Eagleman appeals his convictions of aggravated driving
or actual physical control while under the influence of intoxicating liquor
or drugs while his driver’s license was suspended, and aggravated driving
or actual physical control with an alcohol concentration greater than 0.08
while his driver’s license was suspended, both class four felonies, and the
resulting sentences. Defendant’s counsel filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), certifying that, after a diligent search of the record, he found no
arguable question of law that was not frivolous. Defendant was given the
opportunity to file a supplemental brief, and raised the following issues: (1)
whether probable cause existed at the time of his blood draw; (2) whether
the blood draw, and the admission of the blood test results, violated his
physician-patient privilege; (3) whether the state violated his confrontation
clause rights during the grand jury proceedings by not allowing him to
cross-examine witnesses; (4) whether Arizona Revised Statutes (“A.R.S.”)
section 28-1388(E) is unconstitutionally vague; and (5) whether he was
properly charged and convicted, including whether the trial court erred in
denying his motion for directed verdict at the close of trial.1 Counsel asks
this court to search the record for reversible error. See State v. Clark, 196
Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we affirm
Defendant’s convictions and sentences.



1      Defendant also raised several other issues which he did not support
with facts or argument in his brief, including: whether the use of his twin’s
brother’s name at a preliminary hearing prejudiced him, whether a
magistrate’s “habitual procedure” was used as a “rubber stamp,” whether
“the actual arrest [was] conceded,” whether the officers involved
committed perjury in submitting his implied consent form, and whether his
statements made to the grand jury were voluntary. We decline to consider
these issues due to the lack of supporting facts or argument. See ARCAP
Rule 13(a)(7); Ness v. W. Sec. Life Ins. Co., 174 Ariz. 497, 503 (App. 1992).


                                      2
                          STATE v. EAGLEMAN
                           Decision of the Court

             FACTS AND PROCEDURAL BACKGROUND

¶2             On August 5, 2013, Officer Kaufman of the Phoenix Police
Department responded to a call in Phoenix about individuals in a white
Chevrolet truck throwing beer cans and bottles. When he arrived at the
scene, Officer Kaufman located the white Chevrolet truck and approached
it at an angle from the rear. When the officer was within a few feet of the
truck, it accelerated away from him. Before the truck fled, Officer Kaufman
noticed the driver had dark hair and was wearing a blue bandana.

¶3             Officer Kaufman returned to his vehicle and followed the
white truck. He saw the truck make a right turn, and then briefly lost sight
of the truck when it made a left turn shortly thereafter. When Officer
Kaufman caught up to the truck it had crashed into a tree after making the
left turn. Officer Kaufman found the man with dark hair wearing a blue
bandana, later identified as Ed Eagleman, in the driver’s seat with the door
open. A witness who arrived at the scene after the crash also identified the
driver of the truck as wearing a blue bandana and having long dark hair.

¶4           When Officer Kaufman made contact with Defendant, he
noticed Defendant’s eyes were bloodshot and watery, he had trouble
maintaining his balance, and had a strong odor of alcohol. There were also
several empty beer cans plainly visible inside the truck. Defendant required
medical attention because of the accident, and the fire department
immediately took him to the hospital.

¶5            At the hospital, a phlebotomist performed a blood draw on
Defendant for medical reasons in the presence of Officer Barlow. The
phlebotomist handed Officer Barlow a sample from the blood draw, Officer
Barlow sealed the blood sample as evidence, and it was later tested by a
forensic scientist. A test of the sample revealed Defendant’s blood-alcohol
content to be .299.

¶6           At the time of the accident, Defendant’s license was revoked.
A witness from the Motor Vehicle Division testified at trial that Defendant’s
license had been revoked in 1999, and notification letters had been sent to
Defendant’s listed address on four different occasions.

¶7            Defendant was indicted on one count of aggravated driving
or actual physical control while under the influence of intoxicating liquor
or drugs while his driver’s license was suspended, and one count of
aggravated driving or actual physical control with an alcohol concentration
greater than 0.08 while his driver’s license was suspended, both class four



                                     3
                          STATE v. EAGLEMAN
                           Decision of the Court

felonies. A jury trial was held and Defendant was found guilty of both
counts. Defendant stipulated to having three prior felony convictions and
was sentenced to the presumptive term of 10 years on both counts, to be
served concurrently, with a presentence incarceration credit of 212 days.
Defendant timely appealed.

                               DISCUSSION

¶8            We have read and considered counsel’s brief, as well as
Defendant’s supplemental brief, and have reviewed the record for
reversible error. See Leon, 104 Ariz. at 300. We find none.

¶9            Defendant first argues there was no probable cause at the time
of his blood draw. As long as an officer has probable cause to suspect a
driver is under the influence of alcohol, and the suspect is receiving medical
treatment, police are entitled to receive a sample of any blood drawn. See
A.R.S. § 28-1388(E); State v. Estrada, 209 Ariz. 287, 290, ¶ 13 (App. 2004).
Defendant was found behind the wheel of a truck that was driven into a
tree and the truck was full of empty beer cans. Officer Kaufman noticed a
strong odor of alcohol on Defendant. Defendant had difficulty maintaining
balance and his eyes were bloodshot and watery. This evidence was
sufficient to provide probable cause for the blood samples taken at the
hospital.

¶10           Defendant next contends the blood sample draw and test
results admitted into evidence violated his physician-patient privilege.
However, this privilege does not extend to medical technicians like the one
who drew his blood. See Benton v. Superior Court in & for Cty. of Navajo, 182
Ariz. 466, 469 (App. 1994). In addition, Defendant’s blood was tested in a
crime lab and not at a hospital. Accordingly, Defendant cannot claim this
privilege.

¶11          Defendant also claims his rights under the confrontation
clause of the Sixth Amendment to the United States Constitution were
violated because he was not allowed to cross-examine witnesses during
grand jury proceedings. Witnesses are not cross-examined during grand
jury proceedings and therefore this right does not apply. See State v. McGill,
213 Ariz. 147, 159, ¶ 50 (2006) (the confrontation clause only applies to
trials).

¶12          Defendant next argues that A.R.S. § 28-1388(E) is
unconstitutionally vague. “A statute is unconstitutionally vague if it . . .
does not provide explicit instructions for those who will apply it.” State v.



                                      4
                          STATE v. EAGLEMAN
                           Decision of the Court

McMahon, 201 Ariz. 548, 551, ¶ 7 (App. 2002). Section 28-1388(E) provides
clear and definite language allowing law enforcement, with probable cause,
to obtain a sample of a suspect’s bodily fluids, if taken for any reason.
Therefore, we find that the statute is not unconstitutionally vague.
Defendant maintains the language in the statute stating law enforcement is
provided a sample “if requested” is vague, because in this case Officer
Barlow was merely present in the trauma room and did not actually request
a sample. However, Officer Barlow provided the vials for the phlebotomist
to fill with blood, therefore the officer was clearly requesting a sample.2

¶13           Defendant argues the trial court erred by denying his motion
for a directed verdict because there was no evidence showing him as the
driver or “any identifying physical characteristics.” Officer Kaufman and a
nearby witness both testified they saw Defendant in the driver seat shortly
after the accident. Both also testified as to Defendant’s long dark hair and
blue bandana as identifying characteristics, and Officer Kaufman identified
him in the courtroom. Therefore, the trial court did not err by denying the
motion.

¶14          Finally, Defendant contends he was not properly charged and
convicted. Defendant was indicted by a grand jury on June 8, 2015.
Defendant was present and represented by counsel at all stages of the
proceedings against him. The record reflects that the superior court
afforded Defendant all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. Defendant’s sentences fall within the range
prescribed by law, with proper credit given for presentence incarceration.

                              CONCLUSION

¶15           Defendant’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to
Defendant’s representation in this appeal will end after informing
Defendant of the outcome of this appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona

2      Defendant also argues that a blood draw sample provided under
A.R.S. § 28-1388(E) must be taken or stored in a “hospital trauma pack,”
instead of a police blood kit, because it is being drawn for medical reasons.
There is no such requirement in the statute and Defendant cites to no
supporting authority.


                                     5
                         STATE v. EAGLEMAN
                          Decision of the Court

Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). On the court’s own motion, Defendant has 30 days from the
date of this decision to proceed, if he desires, with a pro se motion for
reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        6